Department of He

alth and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Re

medies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-1964)

Complainant,

J B Express Greens
d/b/a

Vv.

boro LLC / Yong A Bryant
JB Express,

Respondent.

Docket No. C-15-435

Decision No. CR3599

Date: January 27, 2015

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

began this matter by serving an administrative

complaint on Respondent, J B Express Greensboro LLC / Yong A Bryant d/b/a J B
Express, at 2400 Randleman Road, Greensboro, North Carolina 27406, and by filing a

copy of the complaint with the Food and
Dockets Management. The complaint al
cigarettes and sold cigarettes to minors, t
Cosmetic Act (Act), 21 U.S.C. § 301 et s
and Smokeless Tobacco, 21 C.F.R. pt. 1
penalty against Respondent J B Express.

Drug Administration’s (FDA) Division of

eges that J B Express unlawfully sold individual
hereby violating the Federal Food, Drug, and
eq., and its implementing regulations, Cigarettes
40. CTP seeks to impose a $250 civil money

As provided for in 21 C.F.R. §§ 17.5 and

17.7, on November 25, 2014, CTP served the

complaint on Respondent J B Express by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay

the penalty, file an answer, or request an
CTP warned Respondent that, if it failed

extension of time in which to file an answer.
to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent J B Express has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.
§ 17.11, Lassume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e Atan unspecified time on October 11, 2013, at Respondent’s business
establishment, 2400 Randleman Road, Greensboro, North Carolina 27406, an
FDA-commissioned inspector observed the clerk on duty sell two individual
Newport cigarettes to a customer;

e Ina warning letter dated December 12, 2013, CTP informed Respondent of the
inspector’s October 11, 2013 observations, and that such actions violate federal
law, 21 C.F.R. § 1140.14(d). The letter further warned that Respondent’s failure
to correct its violations could result in a civil money penalty or other regulatory
action;

e At approximately 10:15 a.m. on July 3, 2014, at Respondent’s business
establishment, 2400 Randleman Road, Greensboro, North Carolina 27406,
FDA-commissioned inspectors observed that a person younger than 18 years of
age was able to purchase a package of Newport Box cigarettes.

These facts establish Respondent J B Express’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of individual cigarettes. 21 C.F.R. § 1140.14(d). The regulations also prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent J B
Express Greensboro LLC / Yong A Bryant d/b/a J B Express. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

